Citation Nr: 9929801	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  95-33 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a panic disorder.

2.  Entitlement to service connection for an adjustment 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 27, 1970, to 
March 12, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 decision of the 
Pittsburgh, Pennsylvania, RO.  This decision served to deny 
claims of service connection for panic and adjustment 
disorders, and hypertension.  However, because this was not 
the first time the foregoing claims of service connection 
were considered, the Board remanded the veteran's appeal in 
March 1999 for further action by the RO.  Specifically, the 
Board remanded the case so that the appellant could be 
informed as to the finality of a prior rating action and as 
to the legal requirement for reopening a previously denied 
claim.


FINDINGS OF FACT

1.  Service connection for hypertension and psychiatric 
disability was denied by a July 1994 RO decision.  The 
veteran was notified of the adverse determination in July 
1994, but did not initiate an appeal.  

2.  Supplemental service medical records have been received 
since the July 1994 denial that bears directly upon claims of 
service connection for a panic disorder and an adjustment 
disorder.

3.  No competent medical evidence has been submitted showing 
that a panic disorder or an adjustment disorder is 
attributable to military service.

4.  As to the veteran's application to reopen a claim of 
service connection for hypertension, no new evidence has been 
received since the July 1994 RO denial.



CONCLUSIONS OF LAW

1.  New and material evidence to reopen previously denied 
claims of service connection for panic and adjustment 
disorders has been submitted; the claims of service 
connection are reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.156(c), 3.303 (1998).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a panic disorder or an 
adjustment disorder.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).

3.  No new and material evidence has been submitted 
sufficient to reopen a claim of service connection for 
hypertension that was previously denied by a July 1994 rating 
decision.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 3.303, 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has panic and 
adjustment disorders due to a nervous breakdown during basic 
training.  It is also alleged that the veteran has 
hypertension which was either directly caused by his military 
service or secondary to his psychiatric disability.  It is 
also requested that the veteran be afforded the benefit of 
the doubt.

Finality of the July 1994 RO Decision

As stated earlier, the veteran's current claims of service 
connection for psychiatric disability and hypertension are 
not his first such claims.  In July 1994, the RO denied 
claims of service connection for a nervous condition and 
hypertension, finding, among other things, that a nervous 
condition pre-existed military service and was not aggravated 
thereby.  It was also determined that service medical records 
were negative for either complaints of or treatment for 
hypertension.  

The Board finds that the July 1994 decision contemplated all 
psychiatric disorders, including panic and adjustment 
disorders.  The veteran was notified of the denial in July 
1994.  He did not initiate an appeal as to the July 1994 
decision and it consequently became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(1994).  The Board notes that the veteran's representative 
argued in a recent presentation to the Board that a VA Form 
21-526 filed by the veteran with the RO in May 1995 should 
act as a notice of disagreement (NOD) with the RO's July 1994 
decision.  Controlling laws and regulations provide that an 
appeal to the Board is initiated by filing a NOD.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. §§ 20.200, 
20.201 (1994).  Moreover, controlling laws and regulations 
provide that the Board may determine whether a document is a 
NOD.  See Fenderson v. West, 12 Vet. App. 119, 128 (1999); 
Buckley v. West, 12 Vet. App. 76, 82 (1998); Beyrle v. Brown, 
9 Vet. App. 24, 27-28 (1996).  In addition, 38 C.F.R. § 
20.201 (1998), defines a NOD as "[a] written communication 
from a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the 
result"; it "must be in terms which can be reasonably 
construed as [expressing] disagreement with that 
determination and a desire for appellate review."  38 C.F.R. 
§ 20.201.  Furthermore, if the veteran fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  See also YT v. Brown, 9 Vet. App. 195 (1996); 
Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell 
v. Principi, 4 Vet. App. 9 (1993).

Tellingly, the Board notes that the veteran's May 1995 VA 
Form 21-526 states on it face that it's a new "Application" 
for benefits--not a disagreement with an earlier action by 
the RO.  Moreover, the veteran, in neither the May 1995 VA 
Form 21-526, nor in any other statement, conveyed to the RO 
in a timely manner an expression of both his disagreement 
with and his desire to appeal the RO's July 1994 decision.  
Accordingly, the Board finds that the veteran did not 
initiate an appeal as to the July 1994 decision and it became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 
(1994). 

Claims to Reopen

As a result, the Board may now consider the veteran's claims 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
July 1994 RO decision.  38 U.S.C.A. § 5108 (West 1991); Manio 
v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)

"New and material evidence" is defined by regulation.  
38 C.F.R. § 3.156(a).  Specifically, the Board notes that the 
regulation defines "new and material" evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), recently held that a three-step approach must be 
followed when addressing claims to reopen.  See also Winters 
v. West, 12 Vet. App. 203 (1999) (en banc).  Under this 
three-step approach to claims to reopen, the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.

Evidence available to the RO at the time of the July 1994 
decision consisted of some of the veteran's service medical 
records, private treatment records, dated from January 1992 
to December 1992, VA treatment records, dated from April 1993 
to May 1994, a February 1994 letter from Robert W. Johansen, 
M.D., and VA examination reports dated in May 1994.  
Specifically, the veteran underwent heart, general medical, 
hypertension, and mental disorder examinations in May 1994.

Evidence received since the July 1994 denial includes October 
1969 private treatment records, additional service medical 
records received by the RO in September 1996, VA treatment 
records dated from April 1993 to January 1997, and a May 1997 
VA mental disorder examination. 


Panic and Adjustment Disorders

Initially, the Board notes that, in addressing whether new 
and material evidence has been presented, it appears that the 
RO applied the "materiality" test adopted by the Court in 
the case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See 
June 1999 supplemental statement of the case.  (This was done 
despite directions to avoid this approach in the Board's 
March 1999 remand.)  This test for "materiality" was 
recently invalidated in the case of Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  (In Hodge, the United States Court of 
Appeals for the Federal Circuit indicated that the Colvin 
test for "material" evidence made it "more difficult for 
veteran claimants to submit additional evidence for Board 
consideration" than did the test for new and material 
evidence found in 38 C.F.R. § 3.156, and thus overruled 
Colvin in this respect.)  Nevertheless, the RO specifically 
cited § 3.156(a) in its June 1999 supplemental statement of 
the case, thereby placing the veteran on notice of the 
regulatory provision defining "new and material evidence."  
Therefore, the Board finds that the veteran was provided 
adequate notice of the controlling regulation governing 
claims to reopen.  38 C.F.R. § 19.29 (1998).  Accordingly, 
given the foregoing notice, as well as the state of the 
evidence as discussed below, a remand is not required to 
avoid prejudice to the veteran.  Cf. Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).

Evidence available to the RO in July 1994 included some 
service medical records.  Specifically, the available service 
medical records included a May 1969 entry examination that 
was negative for complaints of or diagnosis of a psychiatric 
disorder.  Thereafter, service medical records showed 
complaints, diagnoses, and/or treatment for nervousness and 
anxiety starting in February 1970.  See service medical 
records dated February 16, 1970, and February 18, 1970, as 
well as February 25, 1970, mental hygiene evaluation.  The 
records available in July 1994 also included post-service VA 
treatment records, dated from April 1993 to May 1994, that 
showed the veteran's complaints, diagnoses, and treatment for 
a panic disorder and/or affective disorder starting in 
February 1994.  See February 1994 social worker report and VA 
treatment record dated in March 1994.  In addition, Dr. 
Johansen's February 1994 letter noted that the veteran had a 
panic disorder.  

VA examinations conducted in May 1994 included a mental 
disorder examination.  At this examination the veteran 
claimed to have had a "nervous breakdown" due to anxiety 
while in military service.  At the May 1994 examination, he 
complained of severe anxiety attacks.  The diagnosis was 
adjustment disorder with anxious mood.  It was also opined 
that the veteran suffered from an anxiety disorder.

Evidence received since the July 1994 denial included a pre-
service employment examination, dated in October 1969, which 
showed that the veteran's psychological status was "OK."  
They also included service medical records, obtained by the 
RO in September 1996, that were not of record at the time of 
the July 1994 denial.  Specifically, the additional service 
medical records included a February 18, 1970, request for 
evaluation, a February 19, 1970, mental hygiene division 
intake sheet, and a February 26, 1970, chronological record 
of medical care.  The foregoing records show the veteran's 
complaints, diagnoses, and/or treatment for anxiety due to 
the stress of basic training.  

The Board finds that the evidence received subsequent to the 
1994 denial is new and material as defined by regulation.  
38 C.F.R. §§ 3.156(a), (c).  In other words, it bears 
directly and substantially upon the issues at hand, and is 
neither duplicative nor cumulative.  Given that both the 
above pre-service and service medical records were not 
previously available, this newly received evidence is 
sufficiently significant that it must be considered in order 
to decide fairly the merits of the underlying claims.  Id.  
This is especially so since the newly received evidence tends 
to prove that the veteran was seen for psychiatric-type 
complaints during service, and that he did not have any 
abnormal psychiatric findings on a pre-service examination.  
Accordingly, the Board concludes that the veteran has 
submitted new and material evidence to reopen his claims of 
service connection for panic and adjustment disorders.

Because new and material evidence has been presented under 
38 C.F.R. § 3.156(c), the Board must reconsider the July 1994 
decision.  Accordingly, the Board will first determine 
whether the veteran's claims of service connection for panic 
and adjustment disorders are well grounded based on the 
entire evidence of record.  Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony; this is so because 
lay persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus between the in-service injury or disease and current 
disability.  This third element may also be established by 
the use of statutory presumptions.  38 C.F.R. § 3.307, 3.309 
(1998); See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Board notes that what is significant about the evidence 
is, paradoxically, what it does not include.  As noted above, 
a pre-service employment examination, dated in October 1969, 
reported that the veteran's psychological status was "OK."  
Service medical records show the veteran's complaints, 
diagnoses, and/or treatment for nervousness and anxiety 
starting in February 1970.  See service medical records dated 
in February 1970 and March 1970.  However, post-service 
treatment records show his first being diagnosed with a panic 
disorder in February 1994 (see February 1994 letter from Dr. 
Johansen) and an adjustment disorder in March 1994 (See March 
1994 VA treatment record).  Thereafter, VA treatment records 
showed the veteran's continued complaints, diagnoses, and 
treatment for an anxiety disorder, generalized anxiety 
disorder, panic disorder with, and without agoraphobia and/or 
panic attacks.  See VA treatment records dated in February 
1994, March 1994, June 1994, July 1994, September 1994, 
October 1994, November 1994, December 1994, January 1995, 
February 1995, April 1995, August 1995, October 1995, 
December 1995, March 1996, and June 1996.  In fact, at the 
veteran's May 1997 mental disorder VA examination, he was 
diagnosed with panic disorder with agoraphobia.  However, 
none of the records on appeal includes a medical nexus 
opinion that tends to show a relationship between current 
disabilities first diagnosed and treated over 20 years 
following his separation from military service, and any 
problems the veteran may have experienced in military 
service.  Likewise, no medical opinion has been presented 
that tends to show a relationship between current disability 
and continued symptoms since military service.  Clyburn v. 
West, 12 Vet. App. 296 (1999).  Significantly, despite the 
veteran's statements to the May 1997 examiner that his 
current psychiatric disorders were caused by his six weeks of 
military service in 1970, the examiner opined that the 
veteran's Axis IV stressors included long term unemployment, 
being dysfunctional, and agoraphobia.  Nothing was said about 
his military service.  Moreover, a November 1994 VA treatment 
record noted the veteran's statements that he believed his 
current psychiatric disorders were caused by childhood trauma 
- not military service.  In short, although the veteran was 
seen for psychiatric complaints in service, including 
anxiety, no competent evidence has been presented to link his 
current problems to those experienced so long ago.  
Furthermore, given the duration of the veteran's military 
service (less than 90 days), the statutory presumptions found 
at 38 C.F.R. § 3.307, 3.309 (1998), cannot aid him in 
establishing the missing medical nexus.  Therefore, given 
that there is no competent medical evidence showing a nexus 
between any in-service injury or disease and current 
disability, the claims of service connection for panic and 
adjustment disorders are not well grounded.  Caluza, supra.

Hypertension

Evidence available to the RO in July 1994 included service 
medical records that were negative for complaints, diagnoses, 
and/or treatment for hypertension.  Interestingly, the 
veteran's May 1969 entry and March 1970 separation 
examinations both included his claims that he had had a 
history of elevated blood pressure.  In addition, the record 
on appeal included private treatment records, dated from 
January 1992 to December 1992, and VA treatment records, 
dated from April 1993 to May 1994, that showed the veteran's 
complaints and/or treatment for a disease process diagnosed 
as hypertension beginning in July 1992.  See private 
treatment record dated in July 1992, August 1992, and 
December 1992 and VA treatment records dated in April 1993, 
July 1993, September 1993, October 1993, and February 1994.  
(The Board notes earlier private treatment records dated in 
January 1992 and March 1992 showed the veteran's complaints 
of high blood as well as having elevated blood pressure 
readings.  However, the July 1992 record contained the first 
diagnosis of hypertension.)  Moreover, May 1994 VA examiners 
also diagnosed the veteran with hypertension.  See May 1994 
disease of the heart and hypertension examinations.

Evidence received since the July 1994 denial includes an 
October 1969 pre-service employment examination at which the 
veteran reported a history of elevated blood pressure.  In 
addition, they included VA treatment records, dated from 
April 1993 to January 1997, that showed the veteran's 
continued complaints and/or treatment for a disease process 
diagnosed as hypertension.  See blood pressure chart for July 
1993 to January 1997.  Also see treatment records dated in 
April 1993, July 1993, September 1993, October 1993, December 
1994, March 1995, October 1995, March 1996, October 1996, 
December 1996, and January 1997.  Moreover, they included a 
May 1997 VA mental disorder examination report that noted 
that the veteran had hypertension. 

The Board observes that the additional evidence filed by the 
veteran since the July 1994 RO decision consisted of private 
treatment records that showed his reporting a history of 
elevated blood pressure before his entry into military 
service.  It also included treatment records showing his 
continued complaints and/or treatment for hypertension 
starting over twenty years after his separation from military 
service.  However, the record on appeal at the time of the 
final July 1994 RO decision contained a May 1969 service 
entry examination that reported that the veteran had a 
history of elevated blood pressure.  The old record also 
contained treatment records that showed the veteran's 
complaints and/or treatment for hypertension starting over 
twenty years after his separation from military service.  

Controlling laws and regulations indicate that hypertension 
is a chronic condition by definition.  38 C.F.R. § 3.309 
(1998).  Therefore, additional evidence showing that the 
veteran continues to have hypertension or showing that he 
complained of high blood pressure prior to service entry 
tends to provide no new information.  This information was 
known in July 1994.  As stated earlier, "new" evidence is 
evidence that is not "merely cumulative" of other evidence in 
the record.  See West v. Hickson, 12 Vet. App. 247 (1999); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Blackburn v. 
Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  Accordingly, the additional 
evidence filed by the veteran is cumulative of evidence 
contained in the record on appeal at the time of the final 
July 1994 decision and is consequently not "new" evidence.  
Therefore, the claim to reopen must be denied.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998). 

The Board notes that the RO applied the "materiality" test 
adopted by the Court in the case of Colvin, supra, in 
adjudicating the veteran's application to reopen his claim of 
service connection for hypertension.  See June 1999 
supplemental statement of the case.  However, the Court in 
Vargas-Gonzalez v. West, 12 Vet. App. 63 (1998), stated as 
follows:

[t]he Federal Circuit in Hodge dealt with 
the test for determining whether newly 
presented evidence is material, but not 
with the test for determining whether 
such evidence is new, for purposes of 
reopening previously and finally 
disallowed claims.  Hodge, 155 F.3d at 
1360 . . . More specifically, the Federal 
Circuit clearly implied in Hodge that a 
decision concerning the materiality of 
evidence submitted to reopen follows, and 
is separate from, a decision as to 
whether the evidence is new.  Hodge, 155 
F.3d at 1360 . . . Where, as in this 
case, the Board has determined that newly 
presented evidence is cumulative of 
previously considered evidence and thus 
is not "new" for purposes of reopening a 
claim, that should end the Board's 
analysis of whether the evidence is "new 
and material".  See Smith (Russell) v. 
West, __ Vet. App. __, __, No. 95-638, 
slip op. at 5 (April 7, 1999). 

Therefore, because the veteran's application to reopen his 
claim of service connection for hypertension has been denied 
based on the veteran's failure to file "new" evidence, and 
not because of his failure to file "material" evidence, a 
remand is not required to avoid prejudice to the veteran.  
38 C.F.R. § 19.29 (1998); Vargas-Gonzalez, supra; Bernard; 
supra.

In reaching the above conclusions, the Board has considered 
the veteran's written statements to the RO.  However, while a 
lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, the veteran's 
opinion as to medical etiology, a question integral to the 
underlying claims of service connection, is not helpful.  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Bostain v. 
West, 11 Vet. App. 124 (1998) (someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran has not been shown to possess, must provide 
evidence regarding medical knowledge); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992).  Accordingly, the lay assertions 
regarding etiology do not constitute competent evidence 
sufficient to make the claims of service connection for panic 
and adjustment disorders well grounded or to constitute new 
and material evidence to reopen the claim of service 
connection for hypertension.

(The veteran's representative has also requested 
consideration of the benefit-of-the-doubt doctrine; however, 
this doctrine does not apply until after the veteran has 
submitted a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).)



ORDER

Service connection for a panic disorder or an adjustment 
disorder is denied.

Absent the presentation of new evidence, the application to 
reopen a claim of service connection for hypertension is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

